Court of Appea ls, State of Michigan

                                             ORDER

                                                                        Douglas B. hapi ro
Linda K Heiden v Gerald L Heiden                                          Presiding Judge

Docket No.   318245                                                     Elizabeth L. Gleicher

LC No.       12-00 11 49-00                                             Amy Ronayne Krause
                                                                          Judges


              The Court orders that the february I 0, 2015 opinion 1s hereby VACATED, and
a new opinion is attached.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk. on




                              FEB 26 2015
                                      Dare